As appears from the opinion of Chief Justice GREEN, the unconstitutionality of this act is grounded upon the excepting clause, by which there is excluded from the operation of the act, "cities of less than thirty thousand population." It is said that the exception thus stated is incapable of definite application, in that no population basis or standard is given; no particular census or other method of computation being designated. The question thus presented has not heretofore been passed on in this exact form.
I cannot escape the conviction that the failure to designate the standard or basis is not fatal; that the federal census is now so generally recognized as the primary standard of urban, county, and State population that a designation of population, without more, must according to common acceptation, be taken to refer to that standard. This act simply prohibits the doing of a certain thing in this State, except in cities having less than a named population. The prohibition is effective wherever and whenever the territory of the performance is not a city having less than 30,000 population, and, in order to determine liability in any case, it would be necessary only to look to the federal census in effect at the time of the commission of the offense.
This view is in harmony with the principle announced and applied in Riggins v. Tyler, 134 Tenn. 580, *Page 229
184 S.W. 860, and in no sense conflicts with Sutton v. State,96 Tenn. 697, 36 S.W. 697, 33 L.R.A., 589, in which latter case the legislature had expressly named a certain census, thus excluding the power to infer intention to have any future census apply and destroying the constitutionality of the act. There was no reference in the act reviewed in the Riggins Case to any federal or other census as is true in the case at bar. In that case this court read into the act the words "according to the past federal census of 1910." It is said that that case is to be distinguished from this in that it was a governmental measure authorizing the issuing of bonds by Montgomery county, and that in designating the county sought to be affected the population basis method might have been wholly disregarded and the county directly named. For this reason it is insisted that the decision is without forceful application to the instant case. Again, in the Riggins Case, the court went so far only as to read into the act, "according to the past federal census of 1910," and it is insisted that this is a precedent without value in the instant case because it is essential here that the interpolation go further and embrace the words "or any future federal census;" that, if reference to the past federal census only be read into the act, it would fall under the authority of Sutton v.State, 96 Tenn. 696, 36 S.W. 697, 33 L.R.A., 589.
Conceding that the Riggins Case, supra, is not direct authority, for the reasons suggested, for reading into the present act the words "according to the federal census of 1920,or any future federal census," it must also be conceded that the reasoning of the opinion by the distinguished Chief Justice goes strongly to sustain the *Page 230 
insistence that the court may and should go further than it was necessary for the court to go in the Riggins Case. And it is difficult to escape the conclusion that, if the court was justified in that case, as it clearly held itself to be, in reading into the act a reference to the only census which could have application, then this court is justified in reading into the instant act a reference to such censuses as may be necessary in order to avoid a conclusion that it was the purpose of the legislature "to pass an act so vague and general as to be insensate and therefore void."
Sutton v. State, 96 Tenn. 696, 36 S.W. 697, 33 L.R.A., 589, is in no sense authority for denial of the right to read into the act "according to the federal census of 1920 or any future federal census." The court in that case had no option to infer and read into the act anything on this subject, for the reason that the act therein reviewed expressly confined its operation to counties having a named population according to a certain census. Having expressly named one census, others were excluded. "Expressio unius, exclusio alterius." The act was therefore invalid on the grounds clearly stated by Mr. Justice CALDWELL. He did not discuss the question of the right to read into the act that which might reasonably be inferred in order to sustain it, as did Mr. Justice NEIL in the Riggins Case. If it be conceded, as it surely must be, that the legislature had in mind the federal census standard or basis of determining the classification of any given city, then the sole further question is, Was the past, or any future census, or both, intended? When it is remembered that this is a statute prohibiting and prescribing a penalty for doing a certain *Page 231 
thing in cities exceeding a certain size, manifestly on the very ground of the larger population of such cities, the conclusion is irresistible that the legislature intended to extend the operation of the law to all cities as they might reach the named population. This necessarily calls for reading into the act, "or by any future federal census," not only because it would other wise be invalid, but because its plain purpose would otherwise be defeated.
But I am also constrained to adopt another view already suggested, now clearly supported by common practice and observation. Whatever may have been in the past essential in order to make definite a description by reference to population, it must surely be conceded that, in the run of the years, there has grown up a nation-wide custom, of which the courts, as well as legislative bodies, are forced to take notice, of recognizing the decennial census, taken with great care and particularity by the federal government, as the primary population basis of the cities, counties, and states of this country. So generally accepted has this custom become that clearness and definiteness of reference to urban or other populations requires an expression of some other purpose, or the designation of some other basis, if the notice is to convey the idea of a standard of population other than of the federal census. The statement that a given city is of a certain population has, without more, now come to convey, by clear implication, reference to the effective and then in force federal census. It follows that giving the language of the excluding clause of this act, "except in cities of less than thirty thousand population," that meaning which is natural *Page 232 
and consistent with common acceptation, the exception must be held to refer to the federal census standard or basis, and to that particular census in force and effect upon the passage of the act, or at any future applicable period. Thus considered, the objections based upon indefiniteness in population designation cannot be sustained.
Thus finding it altogether possible to avoid declaring this act unconstitutional, I must respectfully dissent from the conclusion announced by my learned associates. *Page 233